DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an inhalable aerosol is formable by passing the first vapor through the at least one of the porous substrate or the sponge and combining the first vapor with the elutable material) are taught or suggested by the prior art.  Specifically Monsees teaches an absorbent batting material 6, 7 (equivalent to porous substrate or sponge) that will absorb and hold a first and second vaporizable material [0087]. In fig. 3 further depicts a section of the cartridge 14 that contains the same absorbent batting martial that will absorb and hold the first and second vaporizable material. The section centers within the airpaths 26a, 26b which converges into a central atomizing chamber 64 within a single airpath 1, therefore establishing that the absorbent batting material can be present at different locations of the device. Furthermore it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It has been established above that Monsees discloses passing the first vapor through the at least one of the porous substrate and Monsees further teaches the first vaporizable material or the second vaporizable material comprise: nicotine (equivalent to the elutable material); flavorants; humectants; water, or a combination thereof [0012] and where the vapors mix before exiting through the air outlet 17 [0017]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the apparatus of Monsees to correspond with that of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the draw passage".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of continued examination, the limitation of "the draw passage" will be interpreted as “the draw channel”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 13, 16-19 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees et al. (US 20140366898).
Regarding claim 1, Monsees teaches an apparatus (device 100) comprising: 
a reservoir comprising a liquid vaporizable material (a first compartment 114 containment of vaporizable material [0087]); 
a first heater (a first heating element 3) configured to vaporize the first liquid to form a first vapor; 
a draw channel (airpaths 26a, 26b and air outlet, 17 [0087] fig. 3) configured for passage of the first vapor, the draw channel comprising the heater (where the vapor generated from the heating element will form and mix with inlet air from the air inlets 26a, 26b [0087]);
at least one a porous substrate or sponge (absorbent batting material 6, 7) including an elutable material (the first vaporizable material or the second vaporizable material comprise: nicotine [0027]),
(the first vaporizable material or the second vaporizable material comprise: nicotine; flavorants; humectants; water, or a combination thereof [0012] and where the vapors mix before exiting through the air outlet 17 [0017])
Monsees does not explicitly disclose that at least one of a porous substrate or sponge is positioned within and across the draw channel such that airflow within the draw channel and/or the first vapor is passed and wherein an inhalable aerosol is formable by passing the first vapor through the at least one of the porous substrate or the sponge and combining the first vapor with the elutable material.
However Monsees teaches an absorbent batting material 6, 7 that will absorb and hold a first and second vaporizable material [0087]. In fig. 3 further depicts a section of the cartridge 14 that contains the same absorbent batting martial that will absorb and hold the first and second vaporizable material. The section centers within the airpaths 26a, 26b which converges into a central atomizing chamber 64 within a single airpath 1, therefore establishing that the absorbent batting material can be present at different locations of the device. Furthermore it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Monsees to correspond with that of the claimed invention in order to further facilitate the absorption of the vaporizable material of Monsees. It has been established above that Monsees discloses passing the first vapor through the at least one of the porous substrate and Monsees further teaches the first vaporizable material or the second vaporizable material comprise: nicotine; flavorants; humectants; water, or a combination thereof [0012] and where the vapors mix before exiting through the air outlet 17 [0017]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the apparatus of Monsees to correspond with that of the claimed invention. 
Regarding claim 4, Monsees teaches a controller configured apply energy to the heater to vaporize the first material (these resistive heater elements 3, 4 include wire coils 31, 41 wrapped around a silica wick 9. The wicking material 9 extends through the inner liquid barrier walls 13, along with the circuit wires 10, 11 for the resistive heater elements 3, 4. This provides a steady and even flow of liquid vaporizable material to the resistive heater elements 3, 4 until the vaporizable material within at least one compartment 114, 214 is exhausted. [0087]).
Regarding claim 5, Monsees teaches the controller is configured to cause the heater to heat to between about 100°C and about 300°C [0104].
Regarding claim 6, Monsees teaches the apparatus comprises and/or is comprised in a cartridge comprising one or more electrical contacts for connection to a controller, wherein the controller is configured to apply energy to the heater to vaporize the first material (the first heating element is in the first compartment and wherein the first end and the second end of the first wire exit the first compartment and couple electrically to the body [0035]).
Regarding claim 7, the limitation “wherein the inhalable vapor is formed based elution of at least a portion of the second material” is a product by process type limitation which does not impart patentability to the apparatus claims. Note that determination of patentability is based on the product apparatus itself, In re Brown, 173 USPQ 685, 688, thus will not be given patentable weight. 
Regarding claim 9, Monsees teaches wherein the second material comprises and/or is comprised in at least one of tobacco or a botanical [0110].
Regarding claim 13, Monsees teaches the inhalable vapor comprises a nicotine aerosol [0027].
Regarding claim 16, Monsees teaches an aerosol outlet configured to allow for passage of the inhalable aerosol for inhalation by a user [0080].
Regarding claim 17, Monsees teaches a method comprising: 
vaporizing, using a first heater 3, at least a portion of a liquid vaporizable material to form a first vapor, wherein the liquid vaporizable material is stored in a reservoir coupled to the first heater [0028] and wherein the first heater is positioned within a draw channel 26a (depicted in fig. 3);
forming an inhalable aerosol by combining the first vapor with a second vapor formed from an elutable material [0030].  
Monsees does not explicitly disclose that at least one of a porous substrate or sponge is positioned within the draw channel such that airflow within the draw channel and/or the first vapor can pass therethrough.
However Monsees teaches an absorbent batting material 6, 7 that will absorb and hold a first and second vaporizable material [0087]. In fig. 3 further depicts a section of the cartridge 14 that contains the same absorbent batting martial that will absorb and hold the first and second vaporizable material. The section centers within the airpaths 26a, 26b which converges into a central atomizing chamber 64 within a single airpath 1, therefore establishing that the absorbent batting material can be present at different locations of the device. Furthermore it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Monsees to correspond with that of the claimed invention in order to further facilitate the absorption of the vaporizable material of Monsees. 
Regarding claim 18-19, Monsees teaches heating, using a second heater 4, the elutable material, wherein the elutable material comprises a tobacco material [0027] but does not e and the at least one of a porous substrate or a sponge is positioned between the first heater and an aerosol outlet of the draw channel or and an air outlet of the draw channel. However Monsees further teaches in some embodiments the detachable mouth piece cartridge is a single-unit, non-modular construction, the compartments for containment of vaporizable material are aligned in series within the detach able mouthpiece cartridge, are aligned in parallel within the detachable mouthpiece cartridge, are aligned concentrically within the detachable mouthpiece cartridge, and/or are aligned in any combination of series stacking, concentric, and parallel alignment within the detachable mouthpiece cartridge [0106]. Monsees teaches different configuration of the apparatus including how the heaters and compartments are arranged it and it has been it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Monsees to arrive at the claimed limitation.
Regarding claim 20, Monsees further teaches a second heater 4 within the draw channel, the second heater being configured to heat the elutable material (flow of liquid vaporizable material to the resistive heater elements 3, 4 until the vaporizable material within at least one compartment 114, 214 is exhausted [0087]).
Regarding claim 21, Monsees further comprising a detachable cartridge (some embodiments a detachable mouthpiece is the cartridge 14 [0087]) and a resuable body coupled to the cartridge (individual compartments containing the vaporizable materials and heaters within the cartridge are removable and replaceable and the individual compartments containing the vaporizable materials and heaters within the cartridge are recyclable and reusable and is refilled by the user [0076]), wherein the cartridge comprises the reservoir, the first heater, the draw channel, the elutable material, and the second heater, and the reusable body includes a battery and circuitry connected to the battery (the attachable body (electronics and battery module) [0089]).
Regarding claim 22, Monsees teaches wherein the draw channel is a single airpath extending between an inlet and an outlet of the apparatus (Fig. 2).
Claims 2-3, 10-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Monsees et al. (US 20140366898) as applied to claim 1 above, and further in view of Sebastian et al. (US 2014/0000638).
Regarding claim 2, Monsees teaches the first vaporizable material or the second vaporizable material comprise: nicotine; flavorants; humectants; water, or a combination thereof [0027] but is silent to the specific humectant of about 10-90% vegetable glycerol, and wherein the first material further comprises propylene glycol. However Sabastian discloses a smoking article 10 comprising a plurality of components provided within a shell a consumer can draw to inhale aerosol from the article [0071]. An aerosol precursor according to the invention can comprise glycerol, propylene glycol, water, nicotine, and one or more flavors. Specifically, the glycerol can be present in an amount of about 70% to about 90% by weight and the propylene glycol can be present in an amount of about 1% to about 10% by weight [0061]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Monsees to include to include the glycerol and propylene glycol aerosol precursor and the composition of Sabastian because combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)).   
Regarding claim 3, Monsees teaches the first material further comprises a flavorant (Monsees [0042]).
Regarding claim 10-12, Monsees teaches the second material comprises nicotine [0042] but does not explicitly teach and the first material comprises an acid, the second material comprises an acid and the first material comprises between 0.5% and 20% nicotine and about 0.5% (w/w) to about 20% (w/w) protonated nicotine, acid, and carrier material. However Sabastian discloses an aerosol precursor comprises about 2% to about 3% by weight nicotine [0061], flavoring agents with acidic or basic characteristics e.g., organic acids, Such as levulinic acid, succinic acid, and pyruvic acid [0059] and the aerosol precursor can include about 0.1 to about 0.5 moles of levulinic acid per one mole of nicotine [0059]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified invention of Monsees to include to include the acid and nicotine and the compositions of Sabastian because combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)).
Regarding claim 14, Monsees teaches wherein the elutable material comprises nicotine [0027] but is silent to comprises an acid.   However Sabastian discloses an aerosol precursor comprises about 2% to about 3% by weight nicotine [0061], flavoring agents with acidic or basic characteristics e.g., organic acids, such as levulinic acid, succinic acid, and pyruvic acid [0059]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified invention of Monsees to include to include the acid and nicotine and the compositions of Sabastian because combining prior art elements according to known methods to yield predictable results is prima facie case of obviousness (See MPEP § 2143I (A)).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715